FILED
                                          UNITED STATES DISTRICT COURT                                 JUN 2 1 2011
                                          FOR THE DISTRICT OF COLUMBIA
                                                                                                Clerk, u.s. Dls1rlct & Bankruptcy
                                                                                               Courts for the District of Columbia


             Seidy M. Tiburcio,                             )
                                                            )
                    Plaintiff,                              )
                                                            )
                    v.                                      )       Civil Action No.      11     114~
                                                            )
             Barack Obama,                                  )
                                                            )
                    Defendant.                              )




                                                MEMORANDUM OPINION

                    This matter is before the Court on its initial review of plaintiff's pro se complaint and

             application for leave to proceed injorma pauperis. The Court will grant the in forma pauperis

             application and dismiss the case because the complaint fails to meet the minimal pleading

             requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

                    Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

             656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

             complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

             [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

             Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

             F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

             notice of the claim being asserted so that they can prepare a responsive answer and an adequate

             defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

             F.R.D. 497, 498 (D.D.C. 1977).




         I
    \~
I
                                                   ---     ...   _.._-----_............. _--_.




       Plaintiff has filed a complaint and a bulky attachment consisting mostly of medical

records. She states that she wants President Barack Obama to "stop the professional-MD-Dr and

polisa [] hospital to damages mi," and appears to be complaining about the health care system in

Massachusetts. The complaint reveals no cognizable claim or a basis for federal court

jurisdiction. It therefore will be dismissed. A separate Order accompanies this Memorandum

Opinion.




           I ~~Z
Date: June _ _ ,2011




                                               2